 1

 2                                                                         JS-6
 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   RAMONA MARTINEZ, an individual,             Case No. 2:18-CV-03945 AB (SKx)

12                Plaintiff,                     ORDER GRANTING JOINT
                                                 STIPULATION OF VOLUNTARY
13         vs.                                   DISMISSAL PURSUANT TO F.R.C.P.
                                                 41(a)(1)(A)(ii)
14   HOME DEPOT U.S.A., INC., dba THE HOME
     DEPOTK; and DOES 1 through 50, inclusive,
15
                  Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            1              Case No.: 2:18-CV-03945 AB (SKx)
       ORDER GRANTING JOINT STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P.
                                      41(A)(1)(A)(II)
 1          Pursuant to the Parties’ Stipulation, IT IS HEREBY ORDERED that this case be dismissed
 2 with prejudice pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Further, all parties

 3 are to bear their own costs and fees incurred in this instant action.

 4

 5

 6   DATED: October 3, 2019                       ________________________________
                                                  Honorable André Birotte Jr.
 7                                                United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2              Case No.: 2:18-CV-03945 AB (SKx)
       ORDER GRANTING JOINT STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P.
                                      41(A)(1)(A)(II)
